MEMORANDUM **
Guillermo Morales appeals his conviction following his unconditional guilty plea to three counts of distribution of a listed chemical, in violation of 21 U.S.C. § 841(d)(2). We dismiss the appeal.
Morales contends that the district court erred by denying his second motion to substitute counsel. Because Morales subsequently entered an unconditional guilty plea, we reject this contention. See United States v. Reyes-Platero, 224 F.3d 1112, 1114-15 (9th Cir.2000) (internal quotation omitted) (“[a]n unconditional guilty plea constitutes a waiver of the right to appeal all non-jurisdictional antecedent rulings and cures all antecedent constitutional defects”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.